Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 11, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00965-CR
                                NO. 14-14-00969-CR



                   IN RE JEREMY HENDERSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             209th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 1429504, 1435390

                        MEMORANDUM OPINION

      On December 3, 2014, relator Jeremy Henderson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Michael
McSpadden, presiding judge of the 209th District Court of Harris County, to
perform an unspecified ministerial function.
      Relator makes a general allegation that the trial court has failed to perform a
ministerial function and thereby deprived relator of due process, but relator does
not identify the ministerial function the trial court allegedly failed to perform or
provide any contextual details about the allegation. Relator also has not provided
this court any documentation in support of his petition as is required. See Tex. R.
App. P. 52.3(k)(1)(A), 52.7(a)(1). Thus, relator has not satisfied his burden to
demonstrate his entitlement to mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus.




                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2